Citation Nr: 1308297	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frozen ears.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frozen feet.

3.  Entitlement to service connection for residuals of frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1951.  He served as a radio repairman and his awards include the Korean Service Medal with three service stars.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia RO which reopened a claim for service connection for residuals of frozen feet and denied the claim on the merits.  The RO also denied reopening the claim of entitlement to service connection for residuals of frozen ears on the basis that no new and material evidence had been submitted.  

Although the RO identified a subsequent rating decision in June 2011 as the decision on appeal, the Board finds that since the Veteran's claim to reopen service connection for residuals of frozen feet and ears in August 2010 was filed within one year of the March 2010 denial, the Board will construe that document as a valid notice of disagreement to the March 2010 rating decision.  38 C.F.R. §§ 20.200, 20.201.  

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.  

In October 2010 a claim of entitlement to service connection for sleep apnea was presented.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1971 rating decision VA denied entitlement to service connection for residuals of frozen feet and frozen ears. 

2.  Evidence associated with the record since the April 1971 rating decision with respect to residuals of frozen ears does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence associated with the record since the April 1971 rating decision with respect to residuals of frozen feet relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence is against finding that the Veteran has residuals of frozen feet due to service.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has not been received to reopen the claim for service connection for residuals of frozen ears.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has been received to reopen the claim for service connection for residuals of frozen feet.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  Chronic residuals of frozen feet were not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The appellant was also informed that these claims had previously been denied in April 1971, that new and material evidence was necessary to reopen the claims, and what evidence would constitute new and material evidence.

The Board also finds that all necessary assistance has been provided to the appellant. VA has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including obtaining pertinent identified medical records.  The appellant was provided an opportunity to attend a Board hearing which he attended in January 2013.  The appellant was afforded a VA examination with respect to the claims on appeal in June 2011, and the examination report contains sufficient findings with which to properly evaluate the appellant's pending claims.  The report includes the examiner's review of the appellant's claims file, the appellant's pertinent medical history, and pertinent physical examination findings.  

Under these circumstances, VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein.  Adjudication of the claims at this juncture, without additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered.

II.  Analysis

Pertinent Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Claim to Reopen Service Connection for Residuals of Frozen Ears

As noted, this appeal stems from a March 2010 rating decision that denied reopening the Veteran's claim for service connection for residuals of frozen ears on the basis that no new and material evidence had been submitted.  The last final determination with respect to the claim of entitlement to service connection for residuals of frozen ears is an April 1971 rating decision which found "no valid basis (to) grant service connection."  Consequently, the Board must look to whether new and material evidence has been received since the April 1971 rating decision in order to reopen this claim.  38 U.S.C.A. § 5108.

The evidence on file in April 1971 consisted of the Veteran's service treatment records which are devoid of complaints or treatment for a cold injury to the ears, and a February 1971 statement from P. C. Soulsby who reported that the Veteran was still having trouble with his ears, which were frostbitten in the service.  It also included a June 1952 VA examination report showing a normal evaluation of the ears.    

The evidence associated with the claims file subsequent to the April 1971 rating decision includes an October 2010 statement from the Veteran asserting that he went to Korea in September 1950 with a radio relay "VHF" outfit, and went "clear to Yellow (sic) (Yalu?) River (Chosen) (sic) (Chosin Reservoir?)." where it was 30 degrees below zero.  The appellant reported that while at the Chosin he got frostbite on his ears, nose and feet.  

In January 2010, John B. White, III, D.P.M., submitted a one sentence statement written on a prescription pad that the Veteran suffered from frostbite to both feet during the Korean War and presently had loss of hair and purple toes.  Dr. White did not report any frostbite residuals of the Veteran's ears.

The evidence further includes a June 2011 VA examination report.  The examiner noted the Veteran's report of frozen ears in Korea in 1951 due to extreme cold.  Following the June 2011 examination the examiner found no residual effects of frostbite.  The examiner found that the Veteran had dry skin all over which was not related to frostbite.  The examiner noted that hair loss was not uncommon in the elderly and the Veteran clinically did not have many body hair.  The examiner found that the appellant's dry skin was not related to frostbite that took place 60 years earlier.  

Also submitted since April 1971 is the Veteran's January 2013 testimony that he first noticed problems with frostbite while serving in Korea in the winter of 1950, but did not seek treatment for frostbite in service.  He reported being seen at a VA hospital in 1951 but not again until 1971.

As noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  The Board finds, however, that the evidence received since the April 1971 denial does not meet the low threshold for reopening the claim of entitlement to service connection of the ears.

The April 1971 rating decision denied entitlement to service connection for residuals of frozen ears finding no residuals of frostbitten ears.  Nothing has changed.  The added evidence does not establish any current residuals of frozen ears.  Rather, the evidence presented since April 1971 merely confirms the absence of any frozen ear residuals.  The June 2011 examiner concluded that the Veteran had no residual effects of frostbite, and that dry skin of the ears was not related to frostbite.  Evidence that merely confirms the basis of the prior denial is cumulative.  Similarly, the Veteran's statements and testimony as to having residuals of frostbite are cumulative of his 1971 claim when he made the same assertion.  

In sum, the evidence received since the April 1971 rating decision is cumulative and redundant of evidence of record at the time of that decision.  It fails to raise a reasonable possibility of substantiating the claim by failing to show that the Veteran has or has had residuals of frostbite to the ears since he filed his claim to reopen. 

In as much as the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to this case.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 

Claim to Reopen Service Connection for Residuals of Frozen Feet

In April 1971 service connection for frozen feet was denied.  That rating decision is final and the Board must determine whether new and material evidence has been received since to reopen this claim.  38 U.S.C.A. § 5108.

The pertinent evidence on file at the time of the April 1971 adverse decision consisted of the Veteran's service treatment records which are devoid of complaints or treatment for a cold injury to the feet; and a February 1971 medical statement from P. C. Soulsby, M.D., who stated that the Veteran was still having trouble with his feet which were frostbitten in service.  Also of record was a June 1952 VA examination report noting the Veteran's complaints of foot numbness after standing too long, and his report that his skin peeled due to what he thought was athlete's foot.  The Veteran denied any color changes at the 1952 examination, and no abnormal color changes of the feet were found.  All additional findings with respect to the Veteran's feet were unremarkable and a pertinent diagnosis was not entered.  

As noted above, the evidence received after April 1971 includes a January 2010 statement from Dr. White reporting that the Veteran suffered from frostbite of both feet during the Korean war and presently had loss of hair and purple toes.  Assuming the credibility of this evidence, it raises a reasonable possibility that chronic residuals of frozen feet were incurred in-service.  Hence, the April 1971 rating decision is reopened.  38 U.S.C.A. § 5108.


Entitlement to Service connection for Residuals of Frozen Feet

The Board first finds the appealed March 2010 rating decision reopened and considered this claim on the merits.  Thus, the Board's proceeding with this case, without a remand to the RO, will not prejudice the Veteran.

Turning then to the merits, the evidence neither shows nor does the Veteran assert that his residuals of frostbite of the feet are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application with regard to this matter.  That notwithstanding, the Board has no reason to doubt the credibility of the Veteran's report that he had cold exposure while serving in Korea.  

As to his assertions of developing frostbite due to such cold exposure, the Board acknowledges that the appellant is competent to report that his feet were cold in Korea.  The Board finds, however, that a diagnosis of frostbite requires competent medical evidence given the fact that cold weather exposure can cause numerous other disorders such as frostnip, chilblain or trench foot.  Differentiating the symptoms of frostbite from disorders such as these requires medical expertise which the appellant, as a lay person, does not possess.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

As for inservice complaints or treatment of frostbite, there is no evidence of this.  The Veteran's service treatment records do not reflect complaints or treatment for frostbite.  This is consistent with the Veteran's report that he did not seek treatment for frostbite in service.  

While the Veteran specifically reported a history of frostbitten feet in Korea at his May 1952 VA examination, as noted above, physical examination did not yield a diagnosis of frostbitten feet.  Rather, clinical examination specifically found the appellant's feet to be warm, dry and to have foot color that was within normal limits.

The earliest medical evidence of residuals of frostbite dates from many years after service, in February 1971.  In this regard, Dr. Soulsby provided a one sentence statement on a prescription pad that the Veteran was still "having trouble" with his feet which were frostbitten in service.  Dr. Soulsby provided no rationale for his conclusion.

There is also the January 2010 statement by Dr. White, also written on a prescription pad, reporting that the Veteran suffered frostbite to both feet during the Korean War and presented with loss of hair and purple toes.  Dr. White also did not provide a rationale for his conclusion.

Finally, there is the June 2011 VA examiner's conclusion that the Veteran did not have residual effects of frostbite.  In addition to examining the Veteran, the examiner based his opinion on his review of the claims file, to include the favorable private statements above.  The examiner specifically commented on Dr. White's statement by remarking that loss of hair is not uncommon in the elderly and is not related to frostbite.  The VA examiner also noted that the Veteran did not have many body hair clinically, and that the appellant had normal foot color.  In short, the June 2011 opinion that the Veteran had no residual effects from frostbite 60 years earlier is supported by a rationale.  In contrast, Drs. Soulsby and White do not appear to have reviewed the Veteran's claims file and thus their one sentence opinions are not based on the appellant's complete medical history.  Indeed, neither report is supported by any rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

Accordingly, the June 2011 VA examination report is more probative and is given greater weight than the statements of the Veteran and those of Drs. White and Soulsby combined.  Id..  Where there is conflicting medical evidence, it is the Board's duty to assess the probative value of the medical evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  The Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  Hayes, 5 Vet. App. at 69.

Based on the foregoing, the concludes that the preponderance of the evidence is against entitlement to service connection for residuals of frozen feet.  The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for residuals of frozen ears is denied. 

New and material evidence having been received, the claim of entitlement to service connection for residuals of frozen feet, is reopened.

Entitlement to service connection for residuals of frozen feet is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


